                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


 SHAWANDA O’NEAL                                                                 CIVIL ACTION

 VERSUS                                                                          NO. 19-11511

 WILSON CANAL PLACE AND                                                          SECTION M (2)
 WESTERN WORLD INSURANCE
 COMPANY
                                             ORDER & REASONS

         On December 30, 2019, defendants Wilson Canal Place I, LLC, Wilson Canal Place, and

Western World Insurance Company (collectively, “Defendants”) filed a motion for summary

judgment regarding plaintiff Shawanda O’Neal’s claim against them, which motion was set for

submission on January 16, 2020. 1 Local Rule 7.5 of the United States District Court for the Eastern

District of Louisiana requires that a memorandum in opposition to a motion must be filed no later

than eight days before the noticed submission date. O’Neal, who is represented by counsel, has

not filed a memorandum in opposition to the aforementioned motion for summary judgment.

         Accordingly, because the motion for summary judgment is unopposed, and it appearing to

the Court that the motion has merit, 2


         1
            R. Doc. 15. Defendants concurrently filed a motion in limine to exclude any proposed expert testimony and
evidence of plaintiff (R. Doc. 14) and a motion to dismiss, or alternatively, motion to preclude plaintiff from calling
witnesses or introducing exhibits at trial (R. Doc. 16). Given the Court’s disposition of Defendants’ motion for
summary judgment, these additional motions are DISMISSED as moot.
          2
            O’Neal alleges that on April 6, 2018, a light fixture fell on her while in the elevator at One Canal Place, of
which Wilson Canal Place I, LLC is the owner or custodian. R. Doc. 1-1 at 1-2. She claims that Wilson Canal Place
I, LLC was negligent in having defective premises or failing to operate the premises in a reasonable and safe manner
under the circumstances, and seeks damages for her alleged injuries resulting from the accident. Id. at 2-3. According
to O’Neal, Western World Insurance Company is Wilson Canal Place I, LLC’s insurer. Id. at 3. In their motion for
summary judgment, Defendants argue that O’Neal cannot prove an essential element of her claim under Louisiana
premises-liability law, namely, that Defendants knew or should have known of the vice or defect in the property. R.
Doc. 15-2 at 5-6. Defendants support their motion with the affidavit of Joe Mabey, the operations manager for Wilson
Canal Place I, LLC, in which he attests that prior to the alleged incident, Defendants had not received any reports or
complaints relating to overhead light fixtures in elevators and had no notice of any problems relating to overhead light
fixtures in elevators, and that Defendants have no knowledge of other accidents or injuries involving overhead light
fixtures in elevators on the property. R. Doc. 15-4. Therefore, Defendants have presented evidence showing that an
         IT IS ORDERED that Defendants’ motion for summary judgment (R. Doc. 15) is

GRANTED as unopposed, and this case is dismissed with prejudice.



         New Orleans, Louisiana, this 20th day of February, 2020.




                                                               ________________________________
                                                               BARRY W. ASHE
                                                               UNITED STATES DISTRICT JUDGE




essential element of O’Neal’s claim is not met, and O’Neal has failed to present any countervailing evidence to defeat
summary judgment, as was her burden to do so. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625
(5th Cir. 1998); Fed R. Civ. P. 56(c)(1)(A) & (c)(2).

                                                          2
